UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6017


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY GERALD WHITE, SR., a/k/a Tony,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:03-cr-00375-WDQ)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Gerald White, Sr., Appellant Pro Se.  Jane Meadowcroft
Erisman, Christopher John Romano, Assistant United States
Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony       Gerald       White,       Sr.,     seeks       to        appeal    the

district court’s order denying his Fed. R. Civ. P. 60(b) motion

for reconsideration of a prior order denying relief on his 28

U.S.C.A. § 2255 (West Supp. 2009) motion.                                The order is not

appealable         unless    a     circuit          justice        or     judge       issues     a

certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,        369     F.3d       363,     369        (4th     Cir.     2004).

A certificate         of    appealability            will     not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.        § 2253(c)(2)        (2006).         A     prisoner       satisfies         this

standard      by    demonstrating        that       reasonable          jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                      Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have    independently           reviewed       the       record    and

conclude      that     White       has    not       made     the        requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the      court    and    argument         would    not    aid        the    decisional

process.

                                                                                       DISMISSED
                                                2